DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 2-3, filed 4/5/2022, with respect to USC 102 and USC 103 have been fully considered and are persuasive.  The rejection  of claims 1-8 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Patent No. 9,018,051) in view of Yin et al (US Publication No. 2012/0139054).

Regarding claim 1, Dove discloses an electronic device comprising: a substrate Fig 3, 22 having a substrate surface; and an electrical contact Fig 3, 28/30 (gate) on the substrate surface Fig 3, the electrical contact having an upper surface Fig 3, a base in contact with the substrate surface Fig 3, and a sidewall connecting the upper surface to the base Fig 3; and further wherein the width of the base is less than 100 nm (Column 6, line 5-26).Dove discloses all the limitations except for the shape of the gate. Whereas Yin discloses an electrical contact having a trapezoidal cross sectional profile Fig 4 ¶0038; , wherein the electrical contact is tapered from the upper surface to the base Fig 4, such that the width of the upper surface is larger than the width of the base Fig 4. Dove and Yin are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dove because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the gate and incorporate the teachings of Yin since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 2, Yin discloses wherein an angle between the substrate surface and the sidewall is in the range from 68º to 87º  ¶0038 and Fig 4.
Regarding claim 4, Yin discloses wherein the angle between the substrate surface and the sidewall is in the range from 70º to 85º ¶0038 and Fig 4.
Regarding claim 5, Dove discloses wherein the electrical contact is a gate metal stack Fig 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Patent No. 9,018,051) and Yin et al (US Publication No. 2012/0139054) in further view of Li et al (US Publication No. 2018/0335874).
Regarding claim 4, Dove discloses all the limitations except for the type of contact. Whereas Li discloses a device wherein the electrical contact is a metal trace Fig 1B. Dove and Li are analogous art because they are directed to semiconductor devices having a trapezoid electrical contact and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dove because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the type of electrical contact as an alternative contact 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Patent No. 9,018,051) and Yin et al (US Publication No. 2012/0139054) and in further view of Sleight et al (US Publication No. 2011/0315950).
Regarding claim 6, Dove discloses all the limitations except for the type of device. Whereas Sleight discloses wherein the electronic device is a field effect transistor ¶0002. Dove and Sleight are analogous art because they are directed to semiconductor devices having a trapezoid electrical contact and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dove because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the type of electronic device as an alternative device that would promote device scaling.
Regarding claim 7, Sleight discloses wherein the electronic device is a field effect transistor¶0002.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dove (US Patent No. 9,018,051) and Yin et al (US Publication No. 2012/0139054) and in further  view of Jiang (US Publication No. 2017/0358495).
Regarding claim 8, Dove discloses all the limitations except for the type of device. Whereas Jiang discloses wherein the field effect transistor is a high electron mobility transistor ¶0061-0064. Dove and Jiang are analogous art because they are directed to semiconductor devices having a trapezoid electrical contact and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dove because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the type of electronic device as an alternative device that would promote device scaling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811